UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. SHAREHOLDER LETTER ●3 Letter to Shareholders LoCorr Funds were introduced bound to the belief that offering investments with low correlation to traditional asset classes can reduce risk and increase returns in portfolios. LoCorr Funds offer products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments. Correlation measures the degree to which the returns of two investments move together over time. Adding low correlating investments to a portfolio of stocks and bonds has the potential to reduce risk and increase returns in a portfolio. LoCorr launched its Managed Futures Strategy Fund in March, 2011 and its Long/Short Commodities Strategy Fund at the beginning of 2012. LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund (the “Managed Futures Fund”) commenced operations in March, 2011. The Managed Futures Fund was created to provide investors with access to a managed futures strategy in a mutual fund structure. Historically, managed futures have not been highly correlated to the stock or bond markets; meaning the returns over the long term have typically been independent of the returns of stocks and bonds. A critical component of risk management is utilizing investments that are not highly correlated with each other. As the LoCorr name implies, the Fund is designed to have low correlation to stocks and bonds and thus, provide the potential for enhanced returns, increased diversification and reduced risk. The Managed Futures Fund’s primary investment objective is capital appreciation in rising and falling equity markets. The Managed Futures Fund attempts to achieve its investment objective by investing in two primary strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Managed Futures Fund uses Millburn Ridgefield Corporation (“Millburn”) to execute its Managed Futures strategy. Millburn was founded in 1971 and manages about $1.9 billion in assets. The Managed Futures Fund utilizes Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals).The Managed Futures strategy registered a loss during the first half of 2012. Losses from trading currency and stock index futures and, to a lesser extent, metal, grain and livestock futures overwhelmed the profits from trading interest rate and soft commodity futures. Trading of energy futures was essentially flat. Market perceptions about a definitive solution to Europe’s political and financial tumult and about worldwide growth oscillated dramatically throughout the six months. At the beginning of the year, the sovereign and banking turmoil in Europe was worsening. Finally, on the last trading day of the period, EU leaders, surprised markets and triggered market trend reversals, resulting in a major appreciation of the euro and other currencies versus the U.S. dollar, a selloff of safe harbor government debt and a strong rise in energy and metal prices. Market views about growth were equally unstable. For much of the first quarter, market participants responded favorably to an apparent improvement in the global economic outlook, particularly in the U.S. Thereafter, the global recovery displayed increasing signs of weakness. Growth in a number of emerging market economies disappointed. In the U.S. economic activity decelerated so that second quarter growth was less than 2%. In Europe, the periphery was in recession and the core seemed to be headed in the same direction. Against this changeable background, foreign exchange rates were particularly volatile and losses were widespread. Trading the dollar was generally unprofitable. Non-dollar cross rate trading was flat. Equity index trading was unprofitable as well due to a lack of sustained trends. Price volatility and a lack of price trends led to losses in metals trading. 4 ●SHAREHOLDER LETTER The unsettled conditions that characterized 2012’s first six months produced a sizable demand for the perceived safer investments and drove higher the prices of German, U.K., Australian, Canadian and Japanese government note and bond futures, leading to sizable profits on long positions. Indeed the yields on many ten year notes fell to post WWII record lows. Measures to ease monetary policy also led to gains on long positions in short-term interest rates futures. Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income strategy comprised of investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy. Nuveen manages over $100 billion in assets, including about $3 billion in the fixed income strategy that is most similar to the one used by the Managed Futures Fund – a short duration, high quality portfolio. As will be common, the fixed income portion of the portfolio was positioned with an underweight to U.S. Government securities and offsetting highly diversified over weights to investment grade securities in the corporate and securitized sectors.Although the broad slowdown in the global economy and renewed concerns about European peripheral financing caused volatility and a minor flight to quality in the financial markets, the fixed income portion of the Managed Futures Fund outperformed the Barclays Capital 1-5 Year Government/Credit Index by 7 basis points over the reporting period. This outperformance was driven by strong results from the corporate and securitized sectors of the portfolio which benefitted from robust investor demand for lower risk assets that offer higher returns than government securities. With fundamentals remaining solid for most U.S. corporate debt issuers, we have remained comfortable with our overweight to this sector. In particular, we’ve maintained nearly a 10% market value overweight to the financial sector, where a combination of generous risk premiums and improving credit metrics have presented a significant opportunity for long term investors. This strategy was rewarded during the period as this market segment was the top performer amongst domestic investment grade sectors. From a quality perspective, due to the strength of corporate balance sheets the Managed Futures Fund has carried a 5%-10% overweight to BBB rated issuers, which was also a driver of performance as this “quality bucket” outperformed the broad credit sector. Our positions within the Commercial Mortgage-Backed Securities (CMBS) and Asset-Backed Securities (ABS) sectors were also rewarded as we have keenly focused on adding new issues which have strongly benefitted from investor appetite for deals backed by newly originated loans with stronger credit metrics. SHAREHOLDER LETTER ●5 Looking ahead, we don’t expect to make significant changes to portfolio structure; the current slow growth environment should result in continued highly accommodative policy that should be supportive for the assets held in the portfolio. Also, our interest rate strategy will also remain fairly close to the benchmark unless a catalyst develops to spark a large move in rates in the future. LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund”) commenced operations on January 1, 2012. The Long/Short Commodities Fund was created to provide investors with access to a commodities futures strategy in a mutual fund structure. Historically, investors have accessed exposure to commodities in long-only fund, funds that rely on commodity price increases to generate commodity returns. Of course, commodity prices don’t always appreciate and occasionally experience sharp declines. LoCorr’s Long/Short Commodity Fund has the ability to profit while commodity prices increase or decrease. The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets. The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities strategy and a Fixed Income strategy. Commodities Strategy The Long/Short Commodities Fund invests up to 25% of its total assets into a portfolio of globally diversified commodity futures positions. The Long/Short Commodities Fund uses Millburn Ridgefield Corporation (“Millburn”) to execute its commodities strategy. Millburn was founded in 1971 and manages about $1.9 billion in assets. The Long/Short Commodities Fund utilizes Millburn’s Commodity Program (“Milcom”), a commodity pool which commenced operations in 2005. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, grains, livestock, softs and lumber.The Long/Short Commodities Fund registered a loss during the first half of 2012. Losses were sustained in trading all sectors: energy, grain, metals, soft commodities, and livestock. Metal prices were volatile during the period and produced some of the largest losses during the period. Energy trading was unprofitable with a profit on short natural gas positions failing to fully offset the losses on long heating oil and gas oil positions, and trading of crude oil. Prospects of bumper crops early in 2012 were supplanted by the reality of a severe drought in the U.S. by mid-May, and short corn, wheat, soybean, soybean oil, and oat trades produced losses and were reversed to long trades. Long European rapeseed and milling wheat positions were quite profitable, lowering the overall grain sector loss. Trading of livestock was unprofitable. Turning to soft commodities, short cocoa trades were unprofitable as hot, dry weather hit the Ivory Coast and raised fears that an expected bumper crop might face significant damage. Trading of palm oil, Robusta coffee and sugar were also unprofitable. Meanwhile, a short Arabica coffee trade produced a profit as expectations of a bumper Brazilian harvest pushed Arabica to its lowest price in 18 months in late March. A short cotton trade was profitable as the Chinese growth outlook dimmed, and a long orange juice trade was profitable early in the period. 6●SHAREHOLDER LETTER Fixed Income Strategy Since inception, the fixed income portfolio sub-advised by Galliard Capital Management has outperformed the benchmark, the Barclays Capital 1-5 Year Government/Credit Index, by 12 basis points before fees (0.27% versus 0.15%). Outperformance was driven by allocations to short corporate bonds, asset-backed securities and Agency hybrid mortgage-backed securities, which performed better than like-duration Treasuries. Additionally, the portfolio overweight in intermediate maturity securities enhanced returns, as interest rates in this portion of the yield curve rallied to record lows near the end of the second quarter. Looking ahead, we will continue to invest cash flows in high-quality fixed income assets when they offer compelling relative value. This includes U.S. Government-backed issues, including Agency mortgage-backed securities, corporate bonds, short maturity AAA-rated asset-backed securities, and short maturity AAA-rated commercial mortgage-backed securities. Portfolio duration will likely be kept neutral to slightly short of the benchmark duration. Thank you for investing in LoCorr Funds. Basis Point - a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Correlation measures how much the returns of two investments move together over time Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Capital U.S. 1-5 Year Government/Credit Bond Index includes all medium and larger issues of U.S. government, investment-grade corporate, and investment-grade international dollar-denominated bonds that have maturities of between 1 and 5 years. One cannot invest directly in an index. The opinions expressed in the letter are those of the fund manager, are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. The LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund are distributed by Quasar Distributors, LLC. FUND PERFORMANCE●7 LoCorr Managed Futures Strategy Fund Average Annual Rate of Return For the period ended June 30, 2012 (Unaudited) Inception Since Date 6 Month 1 Year Inception1 LoCorr Managed Futures Strategy Fund - 3/22/11 -5.68% -7.76% -9.55% Class A (without maximum load) LoCorr Managed Futures Strategy Fund - 3/22/11 -11.11% -13.04% -13.66% Class A (with maximum load) LoCorr Managed Futures Strategy Fund - 3/24/11 -6.03% -8.40% -10.24% Class C (without maximum load) LoCorr Managed Futures Strategy Fund - 3/24/11 -5.56% -7.54% -9.34% Class I Barclay CTA Index -0.31% -1.32% -2.83%2 S&P 500 Index 9.49% 5.45% 5.39%3 This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclay CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Annualized. 2 Since inception return as of March 31, 2011. 3 Since inception return as of March 24, 2011. 8●FUND PERFORMANCE LoCorr Long/Short Commodities Strategy Fund Average Annual Rate of Return For the period ended June 30, 2012 (Unaudited) Inception Since Date 3 Month 6 Month Inception1 LoCorr Long/Short Commodities Strategy 1/1/12 -4.83% -5.50% -5.50% Fund - Class A (without maximum load) LoCorr Long/Short Commodities Strategy 1/1/12 -10.34% -10.93% -10.93% Fund - Class A (with maximum load) LoCorr Long/Short Commodities Strategy 1/1/12 -4.96% -6.10% -6.10% Fund - Class C (without maximum load) LoCorr Long/Short Commodities Strategy 1/1/12 -4.73% -5.40% -5.40% Fund - Class I Barclay CTA Index 0.32% -0.31% -0.31%2 S&P 500 Index -2.75% 9.49% 9.49%2 This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclay CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Not annualized. 2 Since inception returns as of January 1, 2012. PORTFOLIO COMPOSITION●9 10●CONSOLIDATED SCHEDULE OF INVESTMENTS LoCorr Managed Futures Strategy Fund Consolidated Schedule of Investments June 30, 2012 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES - 12.12% AEP Texas Central Transition Funding, LLC, 0.880%, 12/1/2018 $ $ AH Mortgage Advance Trust 2.230%, 5/10/2043 (Acquired 05/03/2012 and 6/04/2012, Cost $849,553) (a) 3.370%, 5/10/2043 (Acquired 12/27/2011, Cost $748,594) (a) 3.270%, 9/15/2043 (Acquired 05/09/2012, Cost $502,468) (a)(b) 3.720%, 3/13/2044 (Acquired 01/20/2012, Cost $499,988) (a)(b) Ally Auto Receivables Trust 2.300%, 12/15/2014 0.700%, 1/15/2015 1.180%, 4/15/2015 American Express Credit Account Master Trust, 1.499%, 3/15/2017 AmeriCredit Automobile Receivables Trust 0.840%, 6/9/2014 0.920%, 3/9/2015 Atlantic City Electric Transition Funding, LLC, 4.910%, 7/20/2017 BA Credit Card Trust, 0.309%, 9/15/2016 Bank of America Auto Trust, 1.310%, 7/15/2014 BMW Vehicle Owner Trust, 0.630%, 2/25/2014 Cabela’s Master Credit Card Trust, 1.630%, 2/18/2020 (Acquired 05/08/2012, Cost $755,950) (a) Capital One Multi-Asset Execution Trust 4.700%, 6/15/2015 0.768%, 10/15/2015 0.309%, 1/15/2016 5.050%, 2/15/2016 CenterPoint Energy Transition Bond Co., LLC 0.901%, 4/15/2018 3.460%, 8/15/2019 Chase Issuance Trust 5.120%, 10/15/2014 4.650%, 3/15/2015 0.790%, 6/15/2017 Citibank Credit Card Issuance Trust, 2.250%, 12/23/2014 Citibank Omni Master Trust, 3.350%, 8/15/2016 (Acquired 09/22/2011 and 11/25/2011, Cost $1,002,651) (a) CitiFinancial Auto Issuance Trust, 3.150%, 8/15/2016 (Acquired 12/14/2011, Cost $1,014,541) (a) Detroit Edison Securitization Funding, LLC, 6.420%, 3/1/2015 Discover Card Master Trust 0.808%, 6/15/2015 0.899%, 9/15/2015 0.459%, 11/16/2015 5.650%, 12/15/2015 0.459%, 3/15/2017 0.810%, 8/15/2017 The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF INVESTM ENTS (CONTINUED)● 11 Principal Amount Value DT Auto Owner Trust, 1.400%, 8/15/2014 (Acquired 11/02/2011 and 02/17/2012, Cost $739,246) (a) $ $ Entergy Louisiana Investment Recovery Funding I, LLC, 2.040%, 9/1/2023 Ford Credit Auto Lease Trust 0.910%, 7/15/2013 (Acquired 11/28/2011, Cost $180,389) (a) 0.740%, 9/15/2013 Ford Credit Auto Owner Trust 6.070%, 5/15/2014 4.500%, 7/15/2014 4.430%, 11/15/2014 FPL Recovery Funding, LLC., 5.044%, 8/1/2015 GE Capital Credit Card Master Note Trust, 0.799%, 1/15/2017 Gracechurch Card Funding PLC, 0.949%, 2/15/2017 (Acquired 03/02/2012, Cost $1,250,000) (a)(b) Honda Auto Receivables Owner Trust, 0.570%, 7/18/2013 Hyundai Auto Receivables Trust, 0.590%, 3/17/2014 Nissan Auto Lease Trust 0.700%, 1/15/2014 1.270%, 10/15/2016 Ocwen Advance Receivables Backed Notes, 4.140%, 7/15/2023 (Acquired 10/05/2011, Cost $502,869) (a)(b) Porsche Financial Auto Securitization Trust, 1.190%, 12/17/2018 (Acquired 12/13/2011, Cost $753,153) (a) PSE&G Transition Funding LLC, 6.610%, 6/15/2015 Santander Drive Auto Receivables Trust 0.950%, 8/15/2013 1.310%, 2/17/2014 (Acquired 06/06/2012, Cost $1,001,342) (a) 1.110%, 8/15/2014 1.280%, 1/15/2015 SMART Trust, 1.099%, 10/14/2014 (Acquired 03/14/2012 and 06/27/2012, Cost $1,661,449) (a)(b) Toyota Auto Receivables Owner Trust, 1.040%, 2/18/2014 United States Small Business Administration, 5.725%, 9/10/2018 Volkswagen Auto Lease Trust, 0.990%, 11/20/2013 World Omni Auto Receivables Trust 5.120%, 5/15/2014 2.210%, 5/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $37,671,536) CORPORATE BONDS - 29.00% Administrative and Support and Waste Management and Remediation Services - 0.46% Tyco International Finance SA, 3.375%, 10/15/2015 (b) Waste Management, Inc., 2.600%, 9/1/2016 Arts, Entertainment, and Recreation - 0.10% Walt Disney Co., 4.500%, 12/15/2013 Construction - 0.35% Transocean, Inc., 5.050%, 12/15/2016 (b) The accompanying notes are an integral part of these consolidated financial statements. 12●CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Principal Amount Value Finance and Insurance - 13.72% Aflac, Inc., 3.450%, 8/15/2015 $ $ Allstate Corp., 6.200%, 5/16/2014 Allstate Life Global Funding Trusts, 5.375%, 4/30/2013 American Express Credit Corp. 7.300%, 8/20/2013 1.750%, 6/12/2015 American International Group, Inc., 4.250%, 9/15/2014 Australia & New Zealand Banking Group, Ltd., 2.400%, 11/23/2016 (Acquired 11/15/2011, Cost $995,930) (a)(b) Bank of America Corp., 4.500%, 4/1/2015 Bank of Montreal, 1.300%, 10/31/2014 (Acquired 10/26/2011, Cost $819,787) (a)(b) Barclays Bank PLC, 5.000%, 9/22/2016 (b) BAT International Finance PLC, 2.125%, 6/7/2017 (Acquired 06/06/2012, Cost $995,160) (a)(b) BB&T Corp., 5.700%, 4/30/2014 Berkshire Hathaway, Inc., 2.200%, 8/15/2016 BP Capital Markets PLC, 1.068%, 3/11/2014 (b)(c) Capital One Bank USA NA, 6.500%, 6/13/2013 Capital One Financial Corp., 2.125%, 7/15/2014 Caterpillar Financial Services Corp., 1.100%, 5/29/2015 Citigroup, Inc. 4.587%, 12/15/2015 6.125%, 11/21/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/2017 (b) Credit Suisse, 5.500%, 5/1/2014 (b) Daimler Finance North America, LLC, 2.300%, 1/9/2015 (Acquired 01/04/2012 and 04/10/2012, Cost $1,008,234) (a) Deutsche Bank AG, 3.875%, 8/18/2014 (b) Fifth Third Bancorp 6.250%, 5/1/2013 3.625%, 1/25/2016 General Electric Capital Corp. 2.100%, 1/7/2014 3.750%, 11/14/2014 Goldman Sachs Group, Inc. 1.466%, 2/7/2014 (c) 3.700%, 8/1/2015 Hartford Financial Services Group, Inc., 4.000%, 3/30/2015 ING Bank NV, 3.750%, 3/7/2017 (Acquired 02/29/2012, Cost $746,145) (a)(b) John Deere Capital Corp., 0.875%, 4/17/2015 JPMorgan Chase & Co., 1.252%, 1/24/2014 (c) JPMorgan Chase & Co., 5.150%, 10/1/2015 KeyCorp, 3.750%, 8/13/2015 Metropolitan Life Global Funding I, 5.125%, 4/10/2013 (Acquired 12/29/2011, Cost $513,788) (a) Morgan Stanley, 4.100%, 1/26/2015 National Rural Utilities Cooperative Finance Corp., 1.900%, 11/1/2015 Nordea Bank AB, 2.250%, 3/20/2015 (Acquired 04/10/2012, Cost $502,355) (a)(b) PNC Funding Corp., 3.625%, 2/8/2015 The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) ●13 Principal Amount Value Private Export Funding Corp. 4.550%, 5/15/2015 $ $ 1.375%, 2/15/2017 Prudential Covered Trust 2012-1, 2.997%, 9/30/2015 (Acquired 03/27/2012 and 04/19/2012, Cost $1,335,645) (a) SABMiller Holdings, Inc., 1.850%, 1/15/2015 (Acquired 01/10/2012 and 01/30/2012, Cost $740,191) (a) Simon Property Group LP, 4.200%, 2/1/2015 Toyota Motor Credit Corp., 1.750%, 5/22/2017 Ventas Realty LP / Ventas Capital Corp., 3.125%, 11/30/2015 Vornado Realty LP, 4.250%, 4/1/2015 Wells Fargo & Co. 3.750%, 10/1/2014 3.676%, 6/15/2016 (c) Information - 2.24% AT&T, Inc., 2.500%, 8/15/2015 Deutsche Telekom International Finance BV, 5.875%, 8/20/2013 (b) DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 3.550%, 3/15/2015 NBCUniversal Media, LLC., 3.650%, 4/30/2015 News America, Inc., 5.300%, 12/15/2014 Qwest Corp., 7.500%, 10/1/2014 Telefonica Emisiones SAU, 4.949%, 1/15/2015 (b) Time Warner Cable, Inc., 8.250%, 2/14/2014 Verizon Communications, Inc., 5.250%, 4/15/2013 Vodafone Group PLC, 5.000%, 9/15/2015 (b) Xstrata Finance Canada, Ltd., 3.600%, 1/15/2017 (Acquired 02/14/2012, Cost $783,190) (a)(b) Management of Companies and Enterprises - 0.51% BHP Billiton Finance USA, Ltd., 1.000%, 2/24/2015 (b) Ingersoll-Rand Global Holding Co., Ltd., 9.500%, 4/15/2014 (b) Manufacturing - 6.60% Anheuser-Busch Cos, LLC, 5.050%, 10/15/2016 ArcelorMittal 3.750%, 2/25/2015 (b) 3.750%, 3/1/2016 (b) Cameron International Corp., 1.600%, 4/30/2015 Cisco Systems, Inc., 1.625%, 3/14/2014 ConAgra Foods, Inc., 5.875%, 4/15/2014 ConocoPhillips, 4.750%, 2/1/2014 Covidien International Finance SA, 1.350%, 5/29/2015 (b) Dow Chemical Co., 2.500%, 2/15/2016 Dr. Pepper Snapple Group, Inc., 2.900%, 1/15/2016 Eastman Chemical Co., 2.400%, 6/1/2017 Genentech, Inc., 4.750%, 7/15/2015 General Mills, Inc., 1.550%, 5/16/2014 Hershey Co., 1.500%, 11/1/2016 Hewlett-Packard Co., 3.000%, 9/15/2016 The accompanying notes are an integral part of these consolidated financial statements. 14●CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Principal Amount Value Intel Corp., 1.950%, 10/1/2016 $ $ International Business Machines Corp., 0.875%, 10/31/2014 Kraft Foods, Inc., 6.500%, 8/11/2017 Medtronic, Inc., 3.000%, 3/15/2015 Merck & Co., Inc., 2.250%, 1/15/2016 Novartis Capital Corp., 2.900%, 4/24/2015 Procter & Gamble Co., 1.450%, 8/15/2016 St. Jude Medical, Inc., 3.750%, 7/15/2014 Teva Pharmaceutical Finance III BV, 1.700%, 3/21/2014 (b) Thermo Fisher Scientific, Inc., 2.250%, 8/15/2016 Total Capital SA, 2.300%, 3/15/2016 (b) Tyco Electronics Group SA, 1.600%, 2/3/2015 (b) Viacom, Inc., 4.375%, 9/15/2014 Volkswagen International Finance NV, 1.625%, 3/22/2015 (Acquired 03/19/2012, Cost $782,739) (a)(b) Wyeth, LLC 5.500%, 3/15/2013 (c) 5.500%, 2/1/2014 Mining, Quarrying, and Oil and Gas Extraction - 1.87% Anadarko Petroleum Corp., 6.375%, 9/15/2017 Canadian Oil Sands, Ltd., 5.800%, 8/15/2013 (Acquired 01/25/2012, Cost $455,716) (a)(b) Encana Corp., 4.750%, 10/15/2013 (b) Ensco PLC, 3.250%, 3/15/2016 (b) Freeport-McMoRan Copper & Gold, Inc., 1.400%, 2/13/2015 Noble Holding International, Ltd., 3.450%, 8/1/2015 (b) Occidental Petroleum Corp., 1.500%, 2/15/2018 Petrobras International Finance Co. - Pifco, 2.875%, 2/6/2015 (b) Rio Tinto Finance USA, Ltd., 8.950%, 5/1/2014 (b) Professional, Scientific, and Technical Services - 0.64% Asciano Finance, Ltd., 3.125%, 9/23/2015 (Acquired 05/24/2012, Cost $998,750) (a)(b) Vivendi SA, 2.400%, 4/10/2015 (Acquired 04/03/2012 and 04/10/2012, Cost $1,002,555) (a)(b) Real Estate and Rental and Leasing - 0.29% Penske Truck Leasing Co. LP / PTL Finance Corp., 3.125%, 5/11/2015 (Acquired 05/14/2012, Cost $908,403) (a) Retail Trade - 1.12% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 3.125%, 2/15/2016 Express Scripts Holding Co., 3.500%, 11/15/2016 (Acquired 6/27/2012, Cost $1,057,030) (a) Home Depot, Inc., 5.400%, 3/1/2016 Phillips 66, 2.950%, 5/1/2017 (Acquired 03/07/2012, Cost $999,820) (a) Target Corp., 4.000%, 6/15/2013 Transportation and Warehousing - 0.17% United Parcel Service, Inc., 3.875%, 4/1/2014 The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF INVESTMENTS ( CONTINUED)●15 Principal Amount Value Utilities - 0.93% Commonwealth Edison Co., 1.625%, 1/15/2014 $ $ Duke Energy Corp., 3.950%, 9/15/2014 McDonald’s Corp., 1.875%, 5/29/2019 MidAmerican Energy Co., 4.650%, 10/1/2014 Sempra Energy, 2.300%, 4/1/2017 TOTAL CORPORATE BONDS (Cost $89,701,562) MORTGAGE BACKED SECURITIES - 14.21% Bear Stearns Commercial Mortgage Securities 5.718%, 9/11/2038 5.405%, 12/11/2040 Citigroup/Deutsche Bank Commercial Mortgage Trust, 5.219%, 7/15/2044 Commercial Mortgage Pass Through Certificates, 1.156%, 12/10/2044 DBUBS Mortgage Trust, 3.642%, 8/10/2044 Extended Stay America Trust, 2.951%, 11/5/2027 (Acquired 11/03/2011 and 06/27/2012, Cost $1,332,605) (a) Fannie Mae Pool 4.553%, 6/1/2013 2.670%, 1/1/2016 3.500%, 2/1/2021 3.500%, 6/1/2021 3.000%, 8/1/2021 3.000%, 9/1/2021 3.000%, 11/1/2021 3.500%, 12/1/2025 4.000%, 3/1/2026 3.500%, 7/1/2026 3.500%, 7/1/2026 3.500%, 9/1/2026 3.000%, 10/1/2026 Fannie Mae-Aces, 3.400%, 7/25/2019 FDIC Structured Sale Guaranteed Notes 0.720%, 12/4/2020 (Acquired 02/24/2012, Cost $872,364) (a) 3.250%, 4/25/2038 (Acquired 03/01/2012, Cost $1,193,732) (a) 0.795%, 2/25/2048 (Acquired 11/18/2011, Cost $988,959) (a) FDIC Trust 1.840%, 4/25/2031 (Acquired 06/06/2012, Cost $889,019) (a) 0.841%, 5/25/2035 (Acquired 05/10/2012, Cost $1,939,752) (a) FHLMC Multifamily Structured Pass Through Certificates 1.873%, 1/25/2018 1.560%, 10/25/2018 Fosse Master Issuer PLC, 1.855%, 10/18/2054 (Acquired 09/30/2011 and 06/27/2102, Cost $1,502,195) (a)(b) Freddie Mac REMICS, 2.500%, 2/15/2026 Greenwich Capital Commercial Funding Corp., 5.736%, 12/10/2049 GS Mortgage Securities Corp. II 4.751%, 7/10/2039 3.849%, 12/10/2043 (Acquired 04/11/2012, Cost $1,546,142) (a) 2.999%, 8/10/2044 The accompanying notes are an integral part of these consolidated financial statements. 16●CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Principal Amount Value Holmes Master Issuer PLC, 2.105%, 10/15/2054 (Acquired 01/18/2012, Cost $1,000,000) (a)(b) $ $ JP Morgan Chase Commercial Mortgage Securities Corp. 3.853%, 6/15/2043 (Acquired 12/30/2011, Cost $1,537,986) (a) 2.749%, 11/15/2043 (Acquired 11/01/2011, Cost $915,501) (a) 5.195%, 12/15/2044 1.875%, 2/15/2046 (Acquired 09/20/2011, Cost $813,903) (a) 5.447%, 6/12/2047 5.794%, 2/12/2051 Morgan Stanley Capital I, Inc. 4.970%, 12/15/2041 6.278%, 1/11/2043 3.884%, 9/15/2047 (Acquired 09/20/2011 and 06/28/2012, Cost $2,284,207) (a) 2.178%, 7/15/2049 NCUA Guaranteed Notes 0.616%, 11/6/2017 0.696%, 1/8/2020 0.646%, 2/6/2020 0.696%, 10/7/2020 WIMC Capital Trust, 4.549%, 10/16/2050 (Acquired 06/21/2012, Cost $999,990) (a) TOTAL MORTGAGE BACKED SECURITIES (Cost $43,848,617) MUNICIPAL BONDS - 1.82% Louisiana Local Government Environmental Facilities & Community Development Authority, 1.520%, 2/1/2018 Metropolitan Council of Minneapolis, 1.200%, 9/1/2017 Port of Seattle, WA, 0.883%, 11/1/2013 State of Ohio, 3.328%, 8/1/2017 TOTAL MUNICIPAL BONDS (Cost $5,749,741) FOREIGN GOVERNMENT BONDS - 0.76% Hydro Quebec, 2.000%, 6/30/2016 (b) Province of Ontario Canada, 2.950%, 2/5/2015 (b) Province of Ontario Canada, 1.600%, 9/21/2016 (b) TOTAL FOREIGN GOVERNMENT BONDS (Cost $2,315,446) U.S. GOVERNMENT AGENCY ISSUES - 13.10% Federal Farm Credit Banks, 1.625%, 11/19/2014 Federal Home Loan Banks 1.750%, 8/22/2012 1.625%, 11/21/2012 1.500%, 1/16/2013 1.625%, 3/20/2013 3.625%, 5/29/2013 1.875%, 6/21/2013 0.500%, 8/28/2013 5.250%, 9/13/2013 0.375%, 11/27/2013 The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF INVESTMENTS ( CONTINUED)●17 Principal Amount Value Federal Home Loan Mortgage Corp. 4.625%, 10/25/2012 $ $ 0.375%, 11/30/2012 4.500%, 1/15/2013 0.750%, 3/28/2013 1.625%, 4/15/2013 3.500%, 5/29/2013 4.500%, 7/15/2013 4.125%, 9/27/2013 0.875%, 10/28/2013 4.500%, 1/15/2014 2.500%, 4/23/2014 1.000%, 7/30/2014 1.000%, 8/27/2014 2.875%, 2/9/2015 1.750%, 9/10/2015 2.000%, 8/25/2016 1.500%, 9/21/2016 1.000%, 3/8/2017 Federal National Mortgage Association 1.125%, 7/30/2012 0.625%, 9/24/2012 4.750%, 11/19/2012 0.375%, 12/28/2012 1.750%, 2/22/2013 0.750%, 2/26/2013 1.250%, 8/20/2013 0.750%, 12/18/2013 2.500%, 5/15/2014 0.625%, 10/30/2014 0.750%, 12/19/2014 2.375%, 7/28/2015 1.250%, 9/28/2016 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $40,636,182) U.S. TREASURY OBLIGATIONS - 17.47% U.S. Treasury Bills 0.100%, 9/28/2016 (d)(e) 0.070%, 9/28/2016 (d)(e) U.S. Treasury Notes 0.375%, 08/31/2012 (e) 4.250%, 09/30/2012 (e) 0.500%, 11/30/2012 (e) 0.625%, 02/28/2013 (e) TOTAL U.S. TREASURY OBLIGATIONS (Cost $54,440,816) The accompanying notes are an integral part of these consolidated financial statements. 18●CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) MONEY MARKET FUNDS - 3.21% Shares Value Fidelity Institutional Money Market Portfolio - Class I , 0.18% (f) $ TOTAL MONEY MARKET FUNDS (Cost $10,002,403) TOTAL INVESTMENTS (Cost $284,366,303) -91.69% Other Assets in Excess of Liabilities - 8.31% TOTAL NET ASSETS - 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualifiedinstitutional buyers. At June 30, 2012, the fair value of these securities total $44,118,448 which represents14.16% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of June 30, 2012. (d) Zero coupon bond. The rate quoted is the effective yield as of June 30, 2012. (e) These securities are pledged as collateral for the trading of futures contracts. (f) The rate quoted is the annualized seven-day effective yield as of June 30, 2012. CONSOLIDATED SCHEDULE OF FUTURES CONTRACTS●19 LoCorr Managed Futures Strategy Fund Consolidated Schedule of Futures Contracts June 30, 2012 (Unaudited) Unrealized Contracts Expiration Notional Appreciation/ Date Amount (Depreciation) LONG FUTURES CONTRACTS 90 Day Australian Bank Bill Future 39 Dec 2012 $ $ ) 90 Day Australian Bank Bill Future 96 Mar 2013 ) 90 Day Sterling Future Mar 2013 90 Day Sterling Future Jun 2013 2 Year Euro Schatz Future Sep 2012 ) 2 Year US Treasury Note Future Sep 2012 ) 3 Year Australian Bond Future Sep 2012 ) 3 Month Canadian Bankers Acceptance Future 23 Dec 2012 ) 3 Month Euroswiss Future 29 Dec 2012 ) 3 Month Euro Euribor Future Mar 2013 3 Month Euro Euribor Future Jun 2013 3 Month Eurodollar Future Jun 2013 5 Year Euro Bobl Future Sep 2012 ) 5 Year US Treasury Note Future Sep 2012 ) 5 Year US Treasury Note Future* 16 Sep 2012 10 Year Australian Bond Future 97 Sep 2012 ) 10 Year Canadian Bond Future Sep 2012 10 Year Euro Bund Future Sep 2012 ) 10 Year US Treasury Note Future Sep 2012 ) 30 Year Euro Buxl Future 31 Sep 2012 ) Brent Crude Oil Future 13 Aug 2012 Brent Crude Oil Future 72 Oct 2012 CAC 40 10 Future 76 Jul 2012 CME 3 Month Eurodollar Future Mar 2013 ) Corn Future Dec 2012 Crude Oil Future Sep 2012 Euro-BTP Italian Bond Future 31 Sep 2012 FTSE 100 Index Future 73 Sep 2012 FTSE/JSE Top 40 Index Future Sep 2012 ) Gilt Future Sep 2012 ) Gold Future 32 Aug 2012 Japanese Government 10-year Future 88 Sep 2012 LME Aluminum Future 48 Sep 2012 ) LME Lead Future 7 Sep 2012 ) LME Nickel Future 14 Sep 2012 ) LME TIN Future 3 Sep 2012 ) LME ZINC Future 16 Sep 2012 Mexico Bolsa Index Future 27 Sep 2012 Mini DJIA Future 35 Sep 2012 NASDAQ 100 E-Mini Future Sep 2012 Nikkei 225 Index Future 30 Sep 2012 OMX 30 Index Future Jul 2012 S&P 500 E-Mini Future 47 Sep 2012 SET 50 Index Future 42 Sep 2012 The accompanying notes are an integral part of these consolidated financial statements. 20●CONSOLIDATED SCHEDULE OF FUTURES CONTRACTS (CONTINUED) Unrealized Contracts Expiration Notional Appreciation/ Date Amount (Depreciation) Soybean Future 83 Nov 2012 $ $ Soybean Future Dec 2012 Topix Index Future 52 Sep 2012 U.S. Long Bond Future Sep 2012 ) Wheat Future 12 Dec 2012 ) Total Long Futures Contracts $ $ Unrealized Contracts Expiration Notional Appreciation/ Date Amount (Depreciation) SHORT FUTURES CONTRACTS Amsterdam Index Future ) Jul 2012 ) $ ) Cocoa Future ) Sep 2012 ) ) Coffee Future ) Sep 2012 ) ) Copper Future ) Sep 2012 ) ) Corn Future ) Sep 2012 ) ) Cotton Future ) Dec 2012 ) ) Crude Oil Future ) Aug 2012 ) ) Crude Oil Future ) Aug 2012 ) ) Crude Oil Future ) Sep 2012 ) ) Crude Oil Future ) Sep 2012 ) ) Crude Oil Future ) Feb 2013 ) ) DAX Index Future (5 ) Sep 2012 ) ) FTSE/MIB Index Future ) Sep 2012 ) ) Gas Oil Future ) Aug 2012 ) ) Gas Oil Future ) Jul 2012 ) ) Hang Seng Index Future (7 ) Jul 2012 ) ) Hard Red Winter Wheat Future ) Dec 2012 ) ) Heating Oil Future ) Sep 2012 ) ) Heating Oil Future ) Aug 2012 ) ) H-Shares Index Future ) Jul 2012 ) ) Ibex 35 Index Future ) Jul 2012 ) ) ISE 30 Futures ) Aug 2012 ) ) KOSPI 200 Index Future ) Sep 2012 ) Lean Hogs Future ) Aug 2012 ) ) Live Cattle Future ) Aug 2012 ) ) LME Aluminum Future ) Sep 2012 ) LME Copper Future ) Sep 2012 ) ) LME Lead Future ) Sep 2012 ) LME Nickel Future ) Sep 2012 ) ) LME Tin Future ) Sep 2012 ) LME Zinc Future ) Sep 2012 ) ) MSCI Singapore Index Future (6 ) Jul 2012 ) ) MSCI Taiwan Index Future ) Jul 2012 ) ) Natural Gas Future (3 ) Sep 2012 ) ) Natural Gas Future ) Aug 2012 ) ) The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF FUTURE S CONTRACTS (CONTINUED)●21 Unrealized Contracts Expiration Notional Appreciation/ Date Amount (Depreciation) Natural Gas Future ) Oct 2012 $ ) $ ) Natural Gas Future ) Nov 2012 ) ) Palladium Future ) Sep 2012 ) Platinum Future ) Oct 2012 ) ) RBOB Gasoline Future (9 ) Aug 2012 ) ) RBOB Gasoline Future (8 ) Sep 2012 ) ) Rubber Future ) Dec 2012 ) - Russell 200 Mini Future ) Sep 2012 ) ) S&P/TSX 60 Index Future ) Sep 2012 ) ) SGX CNX Nifty Index Future ) Jul 2012 ) ) Silver Future ) Sep 2012 ) ) Soybean Oil Future ) Dec 2012 ) ) SPI 200 Index Future ) Sep 2012 ) ) STOXX 50 Index Future ) Sep 2012 ) Sugar #11 Future ) Oct 2012 ) ) TAIEX Bank and Insurance Future ) Jul 2012 ) ) Taiex Electronics Future (8 ) Jul 2012 ) ) Taiwan Stock Exchange Future ) Jul 2012 ) ) VIX Future ) Jul 2012 ) Total Short Futures Contracts $ ) $ ) Total Futures Contracts $ $ ) * Long futures contract held by LoCorr Managed Futures Strategy Fund. The total balance of unrealized depreciation on futures contracts held by Millburn Diversified Plus L.P. is $(5,319,014). The accompanying notes are an integral part of these consolidated financial statements. 22●CONSOLIDATED SCHEDULE OF FORWARD CURRENCY CONTRACTS LoCorr Managed Futures Strategy Fund Consolidated Schedule of Forward Currency Contracts June 30, 2012 (Unaudited) LONG FORWARD CURRENCY CONTRACTS Expiration Currency Purchased Notional Value Date Description Currency Amount Currency Amount Fair Value Sept 2012 AUD/CHF AUD CHF ) Sept 2012 AUD/EUR AUD EUR ) Sept 2012 AUD/GBP AUD GBP ) Sept 2012 AUD/USD AUD USD ) Sept 2012 BRL/USD BRL USD ) Sept 2012 CAD/USD CAD USD ) Sept 2012 CHF/AUD CHF AUD ) Sept 2012 CHF/NO CHF NO ) Sept 2012 CHF/USD CHF USD ) Sept 2012 CLP/USD CLP USD ) Sept 2012 COP/USD COP USD ) Sept 2012 CZK/USD CZK USD ) Sept 2012 EUR/AUD EUR AUD ) Sept 2012 EUR/CZK EUR CZK ) Sept 2012 EUR/NO EUR NO ) Sept 2012 EUR/PLN EUR PLN ) Sept 2012 EUR/RON EUR RON ) Sept 2012 EUR/SEK EUR SEK ) Sept 2012 EUR/TRY EUR TRY ) Sept 2012 EUR/USD EUR USD ) Sept 2012 GBP/AUD GBP AUD ) Sept 2012 GBP/USD GBP USD ) Sept 2012 HUF/EUR HUF EUR ) Sept 2012 IDR/USD IDR USD ) Sept 2012 ILS/USD ILS USD ) Sept 2012 JPY/USD JPY USD ) ) Sept 2012 KRW/USD KRW USD ) Sept 2012 MXN/USD MXN USD ) Sept 2012 MYR/USD MYR USD ) Sept 2012 NO/CHF NO CHF ) Sept 2012 NO/EUR NO EUR ) Sept 2012 NO/USD NO USD ) Sept 2012 NZD/USD NZD USD ) Sept 2012 PHP/USD PHP USD ) Sept 2012 PLN/EUR PLN EUR ) Sept 2012 PLN/USD PLN USD ) Sept 2012 RON/EUR RON EUR ) Sept 2012 RUB/USD RUB USD ) ) Sept 2012 SEK/EUR SEK EUR ) Sept 2012 SEK/USD SEK USD ) Sept 2012 SGD/USD SGD USD ) Sept 2012 TRY/EUR TRY EUR ) Sept 2012 TRY/USD TRY USD ) The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF FORWAR D CURRENCY CONTRACTS ( CONTINUED)●23 Expiration Currency Purchased Notional Value Date Description Currency Amount Currency Amount Fair Value Sept 2012 USD/BRL USD BRL ) - Sept 2012 USD/CAD USD CAD ) - Sept 2012 USD/CHF USD CHF ) - Sept 2012 USD/CLP USD CLP ) - Sept 2012 USD/COP USD COP ) - Sept 2012 USD/CZK USD CZK ) - Sept 2012 USD/EUR USD EUR ) - Sept 2012 USD/GBP USD GBP ) - Sept 2012 USD/IDR USD IDR ) - Sept 2012 USD/ILS USD ILS ) - Sept 2012 USD/INR USD INR ) - Sept 2012 USD/JPY USD JPY ) - Sept 2012 USD/KRW USD KRW ) - Sept 2012 USD/MXN USD MXN ) - Sept 2012 USD/MYR USD MYR ) - Sept 2012 USD/NO USD NO ) - Sept 2012 USD/NZD USD NZD ) - Sept 2012 USD/PHP USD PHP ) - Sept 2012 USD/PLN USD PLN ) - Sept 2012 USD/RUB USD RUB ) - Sept 2012 USD/SEK USD SEK ) - Sept 2012 USD/SGD USD SGD ) - Sept 2012 USD/ZAR USD ZAR ) - Sept 2012 ZAR/EUR ZAR EUR ) Sept 2012 ZAR/USD ZAR USD ) Total Long Forward Currency Contracts $ SHORT FORWARD CURRENCY CONTRACTS Expiration Currency Purchased Notional Value Date Description Currency Amount Currency Amount Fair Value Sept 2012 AUD/CHF AUD ) CHF $ ) Sept 2012 AUD/EUR AUD ) EUR ) Sept 2012 AUD/GBP AUD ) GBP ) Sept 2012 AUD/USD AUD ) USD ) Sept 2012 BRL/USD BRL ) USD ) Sept 2012 CAD/USD CAD ) USD ) Sept 2012 CHF/AUD CHF ) AUD Sept 2012 CHF/NO CHF ) NO ) Sept 2012 CHF/USD CHF ) USD ) Sept 2012 CLP/USD CLP ) USD ) Sept 2012 COP/USD COP ) USD Sept 2012 CZK/EUR CZK ) EUR ) Sept 2012 CZK/USD CZK ) USD ) Sept 2012 EUR/AUD EUR ) AUD Sept 2012 EUR/HUF EUR ) HUF Sept 2012 EUR/NO EUR ) NO ) Sept 2012 EUR/PLN EUR ) PLN ) The accompanying notes are an integral part of these consolidated financial statements. 24●CONSOLIDATED SCHEDULE OF FORWARD CURRENCY CONTRACTS (CONTINUED) Expiration Currency Purchased Notional Value Date Description Currency Amount Currency Amount Fair Value Sept 2012 EUR/RON EUR ) RON $ ) Sept 2012 EUR/SEK EUR ) SEK ) Sept 2012 EUR/TRY EUR ) TRY Sept 2012 EUR/USD EUR ) USD ) Sept 2012 EUR/ZAR EUR ) ZAR Sept 2012 GBP/AUD GBP ) AUD Sept 2012 GBP/USD GBP ) USD ) Sept 2012 IDR/USD IDR ) USD ) Sept 2012 ILS/USD ILS ) USD Sept 2012 INR/USD INR ) USD ) Sept 2012 JPY/USD JPY ) USD Sept 2012 KRW/USD KRW ) USD ) Sept 2012 MXN/USD MXN ) USD ) Sept 2012 MYR/USD MYR ) USD ) Sept 2012 NO/CHF NO ) CHF ) Sept 2012 NO/EUR NO ) EUR Sept 2012 NO/USD NO ) USD ) Sept 2012 NZD/USD NZD ) USD ) Sept 2012 PHP/USD PHP ) USD ) Sept 2012 PLN/EUR PLN ) EUR ) Sept 2012 PLN/USD PLN ) USD ) Sept 2012 RON/EUR RON ) EUR ) Sept 2012 RUB/USD RUB ) USD ) Sept 2012 SEK/EUR SEK ) EUR ) Sept 2012 SEK/USD SEK ) USD ) Sept 2012 SGD/USD SGD ) USD ) Sept 2012 TRY/EUR TRY ) EUR ) Sept 2012 USD/AUD USD ) AUD - Sept 2012 USD/BRL USD ) BRL - Sept 2012 USD/CAD USD ) CAD - Sept 2012 USD/CHF USD ) CHF - Sept 2012 USD/CLP USD ) CLP - Sept 2012 USD/COP USD ) COP - Sept 2012 USD/CZK USD ) CZK - Sept 2012 USD/EUR USD ) EUR - Sept 2012 USD/GBP USD ) GBP - Sept 2012 USD/IDR USD ) IDR - Sept 2012 USD/ILS USD ) ILS - Sept 2012 USD/JPY USD ) JPY - Sept 2012 USD/KRW USD ) KRW - Sept 2012 USD/MXN USD ) MXN - Sept 2012 USD/MYR USD ) MYR - Sept 2012 USD/NO USD ) NO - Sept 2012 USD/NZD USD ) NZD - Sept 2012 USD/PHP USD ) PHP - Sept 2012 USD/PLN USD ) PLN - Sept 2012 USD/RUB USD ) RUB - Sept 2012 USD/SEK USD ) SEK - Sept 2012 USD/SGD USD ) SGD - The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF FORWARD CURRENCY CONTRACTS (CONTINUED)●25 Expiration Currency Purchased Notional Value Date Description Currency Amount Currency Amount Fair Value Sept 2012 USD/TRY USD TRY $- Sept 2012 USD/ZAR USD ZAR - Sept 2012 ZAR/USD ZAR USD (454,987) Total Short Forward Currency Contracts Total Forward Currency Contracts Currency Currency Currency Currency Descriptions Currency Descriptions Currency Descriptions AUD Australian dollar IDR Indoneasian rupiah PLN Polish zloty BRL Brazil real ILS Isreali shekel RON Romanian leu CAD Canadian dollar INR Indian rupee RUB Russian ruble CHF Swiss franc JPY Japanese yen SEK Swedish krona CLP Chilean peso KRW Korean won SGD Singapore dollar COP Colombian peso MXN Mexican peso TRY Turkish lira CZK Czech koruna MYR Malaysian ringgit USD United States dollar EUR Euro NO Norwegian krone ZAR South African rand GBP British pound NZD New Zealand dollar HUF Hungarian forint PHP Philippine peso The accompanying notes are an integral part of these consolidated financial statements. 26●PORTFOLIO COMPOSITION 2 As a percentage of total unrealized gain (loss) on futures contracts and forward currency contracts held by Millburn Commodity Plus L.P. The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF INVESTMENTS●27 LoCorr Long/Short Commodities Strategy Fund Consolidated Schedule of Investments June 30, 2012 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES - 1.96% AmeriCredit Automobile Receivables Trust, 0.710%, 12/8/2015 $ $ Bank of America Auto Trust, 0.780%, 6/15/2016 CNH Equipment Trust, 0.860%, 9/15/2017 GE Equipment Small Ticket LLC, 1.040%, 9/21/2015 (Acquired on 5/22/2012, Cost $14,997) (a) Navistar Financial Corp. Owner Trust, 0.850%, 3/18/2015 (Acquired on 6/20/2012, Cost $25,000) (a) Santander Drive Auto Receivables Trust, 0.790%, 8/17/2015 TOTAL ASSET BACKED SECURITIES (Cost $114,993) CORPORATE BONDS - 6.21% Construction - 0.26% ABB Treasury Center USA, Inc., 2.500%, 6/15/2016 (Acquired on 6/19/2012, Cost $15,513) (a) Finance and Insurance - 2.34% American Express Credit Corp., 2.800%, 9/19/2016 Berkshire Hathaway Finance Corp., 1.600%, 5/15/2017 Boston Properties LP, 5.000%, 6/1/2015 Caterpillar Financial Services Corp., 1.100%, 5/29/2015 Dragon 2012 LLC, 1.972%, 3/12/2024 Helios Leasing I LLC, 2.018%, 5/29/2024 John Deere Capital Corp., 0.950%, 6/29/2015 PNC Funding Corp., 2.700%, 9/19/2016 Toyota Motor Credit Corp., 2.050%, 1/12/2017 Vornado Realty LP, 4.250%, 4/1/2015 Information - 0.32% AT&T, Inc., 1.700%, 6/1/2017 Comcast Corp., 4.950%, 6/15/2016 Management of Companies and Enterprises - 0.19% BAE Systems Holdings, Inc., 5.200%, 8/15/2015 (Acquired on 6/4/2012, Cost $10,873) (a) Manufacturing - 1.29% Baxter International, Inc., 1.850%, 1/15/2017 Covidien International Finance SA, 1.350%, 5/29/2015 (b) Kellogg Co., 1.750%, 5/17/2017 Kraft Foods Group, Inc., 1.625%, 6/4/2015 (Acquired on 5/30/2012, Cost $9,974) (a) Lockheed Martin Corp., 2.125%, 9/15/2016 Parker Hannifin Corp., 5.500%, 5/15/2018 Thermo Fisher Scientific, Inc., 5.000%, 6/1/2015 United Technologies Corp., 1.200%, 6/1/2015 The accompanying notes are an integral part of these consolidated financial statements. 28●CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Principal Amount Value Mining, Quarrying, and Oil and Gas Extraction - 0.60% Devon Energy Corp., 1.875%, 5/15/2017 $ $ Rio Tinto Finance USA PLC, 2.000%, 3/22/2017 (b) Total Capital International SA, 1.550%, 6/28/2017 (b) Transportation & Warehousing - 0.43% VRG Linhas Aereas SA, 1.000%, 6/30/2014 (b) Utilities - 0.78% McDonald’s Corp., 5.800%, 10/15/2017 Southern California Edison Co., 4.650%, 4/1/2015 Wisconsin Electric Power Co., 6.250%, 12/1/2015 TOTAL CORPORATE BONDS (Cost $364,450) MORTGAGE BACKED SECURITIES - 5.38% Banc of America Merrill Lynch Commercial Mortgage, Inc., 5.727%, 5/10/2045 Bear Stearns Commercial Mortgage Securities, 5.537%, 10/12/2041 Credit Suisse Mortgage Capital Certificates, 5.416%, 2/15/2039 Fannie Mae Pool 1.490%, 6/1/2017 3.000%, 4/1/2027 3.000%, 4/1/2027 FHLMC Multifamily Structured Pass Through Certificates 2.130%, 1/25/2019 2.086%, 3/25/2019 Freddie Mac Gold Pool 3.000%, 4/1/2027 3.000%, 4/1/2027 3.000%, 4/1/2027 3.000%, 5/1/2027 LB-UBS Commercial Mortgage Trust, 5.372%, 9/15/2039 Morgan Stanley Capital I, Inc., 5.162%, 10/12/2052 Temporary Deal Collateral Strip Interest Series KL-UF89 , 4.530%, 8/1/2062 TOTAL MORTGAGE BACKED SECURITIES (Cost $314,160) MUNICIPAL BONDS - 3.34% City of Columbus, OH., 4.090%, 7/1/2017 City of El Paso, TX., 3.610%, 8/15/2014 Massachusetts Health & Educational Facilities Authority, 5.260%, 10/1/2018 State of Washington, 3.040%, 2/1/2017 TOTAL MUNICIPAL BONDS (Cost $195,292) FOREIGN GOVERNMENT BONDS - 0.43% Petroleos Mexicanos, 2.000%, 12/20/2022 (b) TOTAL FOREIGN GOVERNMENT BONDS (Cost $25,000) The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED SCHEDULE OF INVESTMENTS ( CONTINUED)● 29 Principal Amount Value U.S. GOVERNMENT AGENCY ISSUES - 44.30% Dus 5-4 1/2 Full Io, 1.500%, 7/1/2042 (c) $ $ Federal Home Loan Banks 0.375%, 1/29/2014 1.375%, 5/28/2014 Federal Home Loan Mortgage Corp 1.625%, 4/15/2013 0.500%, 4/17/2015 1.250%, 5/12/2017 1.000%, 7/28/2017 2.160%, 7/1/2042 (c) 2.350%, 7/1/2042 (c) 2.430%, 7/1/2042 (c) 2.550%, 7/1/2042 (c) 2.160%, 9/1/2042 (c) Federal National Mortgage Association 0.500%, 8/9/2013 2.750%, 3/13/2014 0.500%, 5/27/2015 0.500%, 7/2/2015 2.380%, 1/1/2030 (c) 2.300%, 9/1/2042 (c) Ginnie Mae II Pool, 5.306%, 7/20/2060 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,596,320) U.S. TREASURY OBLIGATION - 1.18% United States Treasury Inflation Indexed Bonds, 0.125%, 4/15/2017 TOTAL U.S. TREASURY OBLIGATION (Cost $69,853) PARTNERSHIP - 21.62% Shares Millburn Commodities Plus LP (d)(e) TOTAL PARTNERSHIP (Cost $1,491,700) MONEY MARKET FUNDS - 14.25% Fidelity Institutional Money Market Portfolio - Class I , 0.18% (f) TOTAL MONEY MARKET FUNDS (Cost $836,609) TOTAL INVESTMENTS (Cost $6,008,377) - 98.67% Other Assets in Excess of Liabilities - 1.33% TOTAL NET ASSETS - 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualifiedinstitutional buyers. At June 30, 2012, the fair value of these securities total $76,518 which represents 1.30% oftotal net assets. (b) Foreign issued security. (c) When-issued security. As of June 30, 2012, these securities represented $211,692 or 3.61% of total net assets. (d) This investment is a holding of LCLSCS Fund Limited. See Note 1. (e) Non-income producing security. (f) The rate quoted is the annualized seven-day effective yield as of June 30, 2012. The accompanying notes are an integral part of these consolidated financial statements. 30●CONSOLIDATED FINANCIAL STATEMENTS LoCorr Managed Futures Strategy Fund Consolidated Statement of Assets & Liabilities June 30, 2012 (Unaudited) Assets Investments, at value (cost $284,366,303) $ Cash Receivable for Fund shares sold Receivables for securities sold Interest receivable Unrealized gain on futures contracts Unrealized gain on forward currency contracts Prepaid expenses and other assets Total Assets $ Liabilities Cash overdraft denominated in foreign currencies (cost $519,494) Payable for securities purchased Payable for Fund shares redeemed Payable for variation margin on futures Accrued management fees Accrued Trustees’ fees Accrued Rule 12b-1 fees Unrealized loss on futures contracts Unrealized gain on forward currency contracts Accrued expenses and other liabilities Total Liabilities $ Net Assets $ Net Assets Consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments ) Net unrealized appreciation of investments Net unrealized depreciation of futures contracts ) Net unrealized depreciation of forward currency contracts ) Controlling interest of the Fund Non-controlling interest NET ASSETS $ Class A Shares 1 Net assets $ Shares issued and outstanding (unlimited shares authorized) Net asset value, redemption, and minimum offering price per share (a)(b) $ Maximum offering price per share ($8.80/0.9425) (c) $ Class C Shares 1 Net assets $ Shares issued and outstanding (unlimited shares authorized) Net asset value, redemption, and offering price per share (a)(b) $ Class I Shares 1 Net assets $ Shares issued and outstanding (unlimited shares authorized) Net asset value, redemption, and offering price per share (b) $ The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED FINANCIAL STATEMENTS●31 LoCorr Managed Futures Strategy Fund Consolidated Statement of Operations Six Months Ended June 30, 2012 (Unaudited) Investment Income Interest $ Total Investment Income Expenses Management fees (Note 5) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 5) Rule 12b-1 fees - Class C (Note 5) Legal and audit fees Printing and mailing expenses Offering costs and expenses Other expenses Total expenses before interest expense and reimbursements Interest expense Plus expense recoupment by Adviser Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Net realized gain on futures contracts Net realized loss on forward currency contracts ) Net change in unrealized appreciation of investments and foreign currency Net change in unrealized depreciation of futures contracts ) Net change in unrealized depreciation of forward currency contracts ) Net realized and unrealized loss on investments, futures contracts and forward currency contracts ) Net Decrease in Net Assets From Operations 2 $ ) 1 Share class information on the consolidated statement of assets and liabilities does not include non-controlling interest. (a) A 1.00% contingent deferred sales charge may apply to redemptions made within twelve months of purchase. The contingent deferred sales charge only applies to Class A share purchases of $1 million or more. (b) Redemptions made within 30 days of purchase may be assessed a redemptions fee of 1.00%. (c) On investments of $25,000 or more, the offering price is reduced. 2 Net decrease in net assets from operations attributable to the controlling interest and non-controlling interest was $(12,452,500) and $(382,578), respectively. The accompanying notes are an integral part of these consolidated financial statements. 32●CONSOLIDATED FINANCIAL STATEMENTS LoCorr Managed Futures Strategy Fund Consolidated Statements of Changes in Net Assets Six Months Ended Period Ended June 30, 2012 December 31, 2011* (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain loss on investments,futures contracts and forward currency contracts ) ) Net change in unrealized appreciation (depreciation) of investments, futures contracts and forward currency contracts ) Decrease in Net Assets From Operations ) ) Capital Transactions (Note 6) - Controlling Interest Proceeds from shares sold Reinvestment of distributions - - Cost of shares redeemed ) ) Redemption Fees Increase in Net Assets From Capital Transactions - Controlling Interest Capital Transactions - Non-controlling Interest Proceeds from Contributions Withdrawals ) ) Total Increase in Net Assets From Capital Transactions - Non-controlling interest Total Increase in Net Assets Net Assets Beginning of period End of period (including accumulated net investment loss of $10,859,067 and $8,355,091, respectively) $ $ * Period from March 22, 2011 (commencement of operations) through December 31, 2011 The accompanying notes are an integral part of these consolidated financial statements. CONSOLIDATED FINANCIAL HIGHLIGHTS●33 LoCorr Managed Futures Strategy Fund - Class A Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest Period from Six Months March 22, 20111 Ended through June 30, 20122 December 31, 20112 (Unaudited) Per Share Net asset value, beginning of period $ $ Income (loss) from investment operations: Net investment income (loss)3 ) ) Net realized and unrealized gain (loss) ) ) Total from Investment Operations ) ) Distributions to shareholders from: Net investment income - - Net realized gains on investments sold - - Total Distributions - - Redemption Fees4 - - Net Asset Value, End of Period $ $ Total Investment Return5 -5.68
